Citation Nr: 0843843	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of a septorhinoplasty.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of left ankle injury with talar 
spurring.

3.  Entitlement to an increased (compensable) disability 
rating for bilateral pes planus with bilateral bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
December 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied increased (compensable) 
disability ratings for residuals of a septorhinoplasty, 
residuals of a left ankle injury with talar spurring, and 
bilateral pes planus.  The veteran perfected a timely appeal 
of these determinations to the Board.

In a November 2006 rating decision, the RO granted an 
increased rating of 10 percent for the veteran's left ankle 
injury with talar spurring, effective the date of the 
veteran's increased rating claim.  Because a disability 
rating of 10 percent does not represent the maximum rating 
available for the veteran's left ankle disability, the 
propriety of the rating remains an issue for appellate 
review.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's septorhinoplasty residuals have for the 
entire period of  increased rating claim more nearly 
approximated only minimal, non-obstructive deviation of the 
septum, and are not productive of current symptomatology.

2.  The veteran's left ankle injury with talar spurring has 
for the entire period of  increased rating claim more nearly 
approximated moderate limitation of motion. 

3.  The veteran's bilateral pes planus with bunions have not 
for any period of increased rating claim approximated 
moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, or moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
rating for residuals of a septorhinoplasty have not been met 
not for any period of increased rating claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.27, 4.31, 4.97, Diagnostic Code 6502 (2008).

2.  The criteria for an increased disability rating in excess 
of 10 percent for residuals of left ankle injury with talar 
spurring have not been met not for any period of increased 
rating claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5271 (2008). 

3.  The criteria for an increased (compensable) disability 
rating for bilateral pes planus with bilateral bunions have 
not been met not for any period of increased rating claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.31, 4.71a, Diagnostic Codes 5276, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, June 2005 and March 2006 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to a disability rating and effective date, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in a recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), found that, 
at a minimum, adequate VCAA notice for an increased rating 
claim requires that: (1) VA notify the claimant that the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The June 2005 and March 2006 letters together notified the 
veteran that he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of his disabilities and the effect that worsening 
had on his employment and life, and provided examples of the 
types of medical and lay evidence that he could submit or ask 
VA to obtain that were relevant to establishing entitlement 
to increased compensation.  Also, the March 2006 letter 
notified the veteran that his disability rating would be 
determined by applying relevant diagnostic codes.  

With respect to the second requirement of Vazquez-Flores, the 
diagnostic rating criteria with respect to the veteran's 
service-connected disabilities for which he claims increased 
ratings do not require a specific measurement or test result.  
See 38 C.F.R. §§ 4.71a, 4.97, Diagnostic Codes 5271, 5276, 
6502.  Moreover, the veteran was provided the specific 
diagnostic rating criteria for those disabilities in the RO's 
November 2005 Statement of the Case, his claim was 
subsequently readjudicated, and he was issued a Supplemental 
Statement of the Case in November 2006.  As a result of the 
various communications provided, the veteran is reasonably 
expected to understand the types of evidence that would 
support his claims for a higher rating. 

Additionally, the veteran has demonstrated actual knowledge 
of the requirements for higher ratings.  He has argued that 
his disabilities have increased in severity and that he meets 
the requirements for higher evaluations.  For example, in the 
November 2005 substantive appeal on a VA Form 9, the veteran 
wrote that seasonally he had blockage of half of his nasal 
cavity; he described pain, swelling, callouses, and 
functional difficulties with his feet; and limited and 
painful motion of the feet and ankles; and indicated his 
awareness of DeLuca factors of weakness, fatigue, and lack of 
endurance, the importance of the onset of pain as it limited 
joint motion, and the veteran cited 38 C.F.R. § 4.40 and 
4.45.  In the brief on appeal, the veteran's representative 
also argued such orthopedic factors that affect limitation of 
motion.  

VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records, VA medical treatment records, VA 
compensation and pension examinations, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II.  Increased Ratings

The veteran argues that he is entitled to increased 
(compensable) disability ratings for residuals of a 
septorhinoplasty and bilateral pes planus with bilateral 
bunions, and an increased disability rating in excess of 10 
percent for residuals of left ankle injury with talar 
spurring.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

A.  Residuals of a septorhinoplasty

The veteran's residuals of a septorhinoplasty are rated by 
analogy under hyphenated Diagnostic Code (DC) 6599-6502, and 
are thus rated by analogy under the criteria for traumatic 
deviation of the nasal septum.  See 38 C.F.R. §§ 4.20, 4.27.  
Under this code, a maximum rating of 10 percent is assigned 
for traumatic nasal septum deviation with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, DC 6502.

The medical evidence showing the level of disability of the 
veteran's septorhinoplasty residuals is a June 2005 VA 
examination.  On examination, it was noted that the veteran 
broke his notes in 1991 and underwent a septorhinoplasty in 
1994.  The veteran reported that since that time he had had 
occasional headaches occurring in the winter, particularly 
with weather change, and that he had had three or four of 
these in the past few years.  The veteran also reported that 
he had never had a sinus infection, did not feel like he had 
any allergies, and was not on any medication for his nose or 
sinuses.  A computed tomography (CT) scan showed essentially 
normal nose and sinuses, with an inconsequential mucus 
retention cyst in the left maxillary sinus and some minimal 
deviation of the septum that was not obstructive.  
Examination of the nose showed that the external nose, 
vestibule, turbinate, meatuses, floor of the nose, and 
internal nasal mucosa were normal.  The septum was noted to 
be midline.  The veteran was diagnosed as being status post 
septorhinoplasty for nasal fracture in 1994, and has having 
no current symptomatology associated with the nose or sinuses 
at the time and no current evidence of acute or chronic nose 
or sinus disease at the time.

The Board finds that the veteran's residuals of a 
septorhinoplasty do not for any period of the increased 
rating claim more nearly approximate the criteria for a 
compensable disability rating.  As the medical evidence, 
including a CT scan, shows only minimal non-obstructive 
deviation of the septum, the veteran's septorhinoplasty 
residuals do not approximate nasal septum deviation with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, as required for a 10 
percent disability rating under Diagnostic Code 6502.  
Moreover, the medical evidence indicates no current 
symptomatology related to the veteran's septorhinoplasty 
residuals.  Thus, a compensable disability rating under 
Diagnostic Code 6502 is not warranted.

The Board notes that, on June 2005 VA examination, the 
veteran claimed to have occasional headaches occurring in the 
winter, particularly with weather change, and that he had had 
three or four of these in the past few years; however, the 
medical record shows no treatment for headaches or any other 
indication of such headaches.  Also, neither the June 2005 
examiner nor any other competent medical provider has related 
any headache condition to the veteran's septorhinoplasty 
residuals.  Rather, the June 2005 VA examiner's diagnosis was 
that there was no current symptomatology associated with the 
nose or sinuses at the time and no current evidence of acute 
or chronic nose or sinus disease.  

Thus, the record reflects that the veteran's residuals of a 
septorhinoplasty do not approximate the criteria for a 
compensable disability rating, and have not done so at any 
point during the period relevant to the instant claim.  
Accordingly, a compensable disability rating is not 
warranted.  See Hart, 21 Vet. App. 505.

The Board acknowledges the veteran's representative's 
contentions in its March 2007 statement that, since the June 
2005 VA examination, the veteran's nose condition had 
"become worse," and that another VA examination was 
warranted to determine the current level of severity of his 
disability. 

The Board notes the opinion of the VA General Counsel that 
"an examination which was adequate for purposes of 
determination of the claim by the agency of original 
jurisdiction will ordinarily be adequate for purposes of the 
Board's determination, except to the extent that the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the examination."  
VAOPGCPREC 11-95.  However, the Board also notes the 
following explanation of the VA General Counsel's opinion: 
"Where a claimant asserts to the Board that there has been a 
further increase in the severity of his or her disability 
subsequent to the regional office decision, the duty to 
assist may require that the Board remand the issue for 
additional evidentiary development, including a new 
examination."  Id. (emphasis added).

In the instant case, the Board finds the June 2005 VA 
examination to be adequate for rating purposes, and that 
remand for a new examination is not warranted.  Although the 
veteran's representative indicates that the veteran's nose 
disability has increased in severity, there is no indication 
whatsoever in the medical record that the veteran's 
disability has worsened since his June 2005 VA examination, 
or that the veteran has sought any treatment for his 
disability since the time of his examination.  Furthermore, 
there is no explanation as to how the veteran's nose 
disability (residuals of septorhinoplasty) may have worsened 
since the June 2005 VA examination. 

The criteria for a compensable disability rating for the 
veteran's septorhinoplasty residuals is a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, and the findings on June 2005 VA 
examination, including from the CT scan, were that there was 
only minimal, non-obstructive deviation of the septum, and 
that his septorhinoplasty residuals were not productive of 
any current symptomatology.  Given the nature of the 
veteran's disability and the total evidence of record, the 
Board finds that the veteran's general assertion that his 
nose disability has "become worse" does not require remand 
for a new VA examination where the June 2005 VA examination 
was adequate to evaluate the veteran's level of disability.

Finally, the Board notes the veteran's representative's 
argument that the June 2005 VA examination report was 
inadequate because the examiner did not indicate a review of 
the claims folder.  However, in the instant case, the June 
2005 VA examiner considered an accurate history given by the 
veteran and conducted the necessary diagnostic studies and 
examination to determine the current disability level of the 
veteran's septorhinoplasty residuals, particularly in light 
of the criteria of DC 6502.  The Board therefore finds the 
June 2005 VA examination report and opinion to be adequate, 
despite lacking an indication of a review of the claims 
folder by the examiner.  See VAOPGCPREC 20-95 (not all claims 
require review of all previous medical treatment records, 
especially where the history presented by the veteran is 
otherwise accurate). 

B.  Residuals of left ankle injury with talar spurring

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling, and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  
38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran was afforded a VA examination of the feet in June 
2005.  There was noted to be no functional limitations on 
standing or walking.  The veteran reported flare-ups of foot 
or ankle joint disease one to three times a month that lasted 
less than one day and had no effect on occupation, 
recreation, or activities of daily living.  On range of 
motion testing, left ankle active dorsiflexion was to 20 
degrees with no additional loss of motion on repetitive use, 
and active plantar flexion was to 45 degrees with no 
additional loss of motion on repetitive use.

The veteran was afforded another VA examination in March 
2006.  On examination, the veteran reported constant, 
moderate pain with stiffness and swelling that occurred with 
flare-ups.  He also denied heat, redness, instability, or 
locking, but indicated that he had flare-ups occurring about 
every two weeks that included severe pain with prolonged 
sitting, bending of the ankles, or running.  On range of 
motion testing of the left ankle, dorsiflexion was pain free 
from 0 to 8 degrees, with pain 8 to16 degrees actively and 
passively.  Plantar flexion was pain free from 0 to 18 
degrees, with pain 18 to 28 degrees total endpoint actively 
and passively.  There was noted to be reduction in 
dorsiflexion after repetitive use, with 0 to 6 degrees 
passively total endpoint.  The ankles were noted to have had 
positive point tenderness, especially posteriorly, and no 
laxity with varus and valgus stressing.  X-rays of the ankles 
revealed spurring of both calcaneus, with joint spaces 
maintained and no additional findings.  The veteran was 
diagnosed as having degenerative joint disease of the 
bilateral ankles and spurs.

A May 2006 VA addendum opinion of the March 2006 VA examiner 
indicates diagnoses of bilateral pes planus, calcaneal 
spurring of both feet, and healed left ankle sprain.  The 
examiner indicated that a diagnosis of degenerative joint 
disease of the ankles was not supported by objective data, 
and that the examiner could not explain the decrease of range 
of motion of the left ankle after repetitive use, given the 
lack of objective data.

After reviewing the record, the Board finds that the 
veteran's residuals of left ankle injury with talar spurring 
do not for any period of increased rating claim more closely 
approximate the criteria for a 20 percent disability rating 
under DC 5271 than those for a 10 percent disability rating.  
In short, even considering any additional functional loss due 
to pain, weakness, excess fatigability, incoordination, or 
other such factors not contemplated in the relevant rating 
criteria, the veteran's left ankle disability does not more 
closely approximate marked limitation of motion than moderate 
limitation.

The Board notes the inconsistency of range of motion testing 
on June 2005 VA examination and March 2006 VA examination.  
On June 2005 range of motion testing, left ankle active 
dorsiflexion was to 20 degrees with no additional loss of 
motion on repetitive use, and active plantar flexion was to 
45 degrees with no additional loss of motion on repetitive 
use, which indicates completely normal range of ankle motion.  
On March 2006 range of motion testing of the left ankle, 
dorsiflexion was pain free from 0 to 8 degrees pain free, 
with pain 8 to16 degrees actively and passively, and plantar 
flexion pain free from 0 to 18 degrees with pain 18 to 28 
degrees total endpoint actively and passively, with reduction 
in dorsiflexion after repetitive use to 0 to 6 degrees 
passively total endpoint.  Thus, there was noted to be 
significantly greater range of motion on June 2005 VA 
examination than on March 2006 VA examination.

However, even considering the results of the March 2006 VA 
examination, the Board does not find that for any period of 
increased rating claim the veteran's left ankle disability 
has been productive of marked limitation of motion.  In 
addition to the normal range of motion and the lack of any 
functional limitations on standing or walking noted on June 
2005 VA examination, the Board notes that in the May 2006 
addendum opinion of the March 2006 VA examiner, the examiner 
indicated that a diagnosis of degenerative joint disease of 
the ankles was not supported by objective data, and that the 
examiner could not explain the decrease of range of motion of 
the left ankle after repetitive use, given the lack of 
objective data.  Furthermore, the medical record does not 
contain any indication of treatment for the veteran's left 
ankle during the time period from one year before the claim 
was filed to the present.

Even the March 2006 clinical findings reflect that the 
veteran has almost one half of normal ranges of motion, which 
more nearly approximates moderate ankle Thus, considering all 
of the evidence of record, as well as all additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors not contemplated in the 
relevant rating criteria, the Board finds that the veteran's 
residuals of left ankle injury with talar spurring more 
closely approximate moderate limitation of motion than marked 
limitation of motion, and have done so at every point during 
the period relevant to the instant claim.  Accordingly, a 
disability rating in excess of 10 percent for residuals of 
left ankle injury with talar spurring is not warranted for 
any period of the increased rating claim.  See Hart, 21 Vet. 
App. 505.



C.  Bilateral pes planus with bilateral bunions

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. 
§ 4.71a, DC 5276. 

DC 5284 provides ratings for functional loss of the foot due 
to injury.  Under DC 5284, moderate foot injury warrants a 10 
percent evaluation, moderately severe foot injury warrants a 
20 percent evaluation, severe foot injury warrants a 30 
percent evaluation, and actual loss of use of the foot 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 
5284.

On June 2005 VA examination of the feet, it was noted that 
the veteran used corrective shoes or orthotic inserts, but 
that they did not significantly relieve symptoms.  There were 
noted to be no functional limitations on standing or walking.  
The veteran reported flare-ups of foot or ankle joint disease 
one to three times a month that lasted less than one day and 
had no effect on occupation, recreation, or activities of 
daily living.  On physical examination of the feet there was 
no abnormal motion, edema, effusion, fatigability of the 
feet, instability, mass, muscle atrophy, painful motion, 
redness, spasm, tenderness, heat, or weakness.  Skin and gait 
were normal, there was no evidence of abnormal weight 
bearing, and there was normal circulation.  Bilateral 
flatfoot was noted, with no achilles, forefoot or midfoot 
malalignment, and no pronation or varus or valgus angulation 
of the OS calcis in relationship to the long axis of the 
tibia and fibula.  The veteran was diagnosed as having 
bilateral pes planus.

After reviewing the record, the Board finds that the 
veteran's bilateral pes planus with bilateral bunions does 
not for any period of increased rating claim approximate the 
criteria for a compensable disability rating.  First, the 
veteran's bilateral pes planus with bunions more closely 
approximates mild flatfoot with symptoms relieved by built-up 
shoes or arch supports than moderate flatfoot with weight-
bearing line over or the medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  The Board notes that, on June 2005 VA 
examination, the veteran reported flare-ups of his foot 
problems one to three times a month, and that he used 
corrective shoes or orthotic inserts, but that they did not 
significantly relieve symptoms.  However, on examination of 
the feet, there was noted to be no evidence of abnormal 
weight bearing, with normal gait, and no functional 
limitations on standing or walking.  Also, there was noted to 
be no Achilles, forefoot, or midfoot malalignment, and no 
abnormal motion, edema, effusion, fatigability of the feet, 
instability, mass, muscle atrophy, painful motion, redness, 
spasm, tenderness, heat, or weakness.

In short, the Board acknowledges the veteran's reports of 
flare-ups of his bilateral pes planus, but, even considering 
such flare-ups, the competent evidence does not show 
disability approximating the criteria for a compensable 
disability rating under Diagnostic Code 5276.  Rather, the 
veteran's disability approximates mild flatfoot, as 
contemplated by a noncompensable (0 percent) disability 
rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a. 

Second, the veteran's bilateral pes planus with bilateral 
bunions does not approximate moderate foot injury.  Again, 
the competent medical evidence of record reflects normal 
gait, no functional limitations on standing or walking, and 
no abnormal motion, edema, effusion, fatigability of the 
feet, instability, mass, muscle atrophy, painful motion, 
redness, spasm, tenderness, heat, or weakness.  Thus, foot 
disability approximating moderate foot injury is not 
reflected in the record, and a compensable disability rating 
is thus not warranted under Diagnostic Code 5284. 38 C.F.R. 
§ 4.71a. 

The record reflects that the veteran's bilateral pes planus 
with bilateral bunions does not approximate the criteria for 
a compensable disability rating and has not done so at any 
point during the period relevant to the instant claim.  
Accordingly, a compensable disability rating for bilateral 
pes planus with bilateral bunions is not warranted for any 
period.  See Hart, 21 Vet. App. 505.

The Board acknowledges the veteran's representative's 
contentions in its March 2007 statement that, since the June 
2005 VA examination, the veteran's foot condition has 
"become worse," and that another VA examination is 
warranted to determine the current severity level of his 
disability. 

In the instant case, the Board finds the June 2005 VA 
examination to be adequate, and that remand for a new 
examination is not warranted.  Although the veteran's 
representative indicates that the veteran's foot disability 
has increased in severity, there is no evidence that the 
veteran's disability has worsened since his June 2005 VA 
examination, or that the veteran has sought any treatment for 
his disability since the time of his examination.  
Furthermore, there is no explanation as to in what way the 
veteran's bilateral pes planus with bunions condition has 
worsened since his June 2005 VA examination.

The criteria for a 10 percent disability rating for pes 
planus is moderate flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
with pain on manipulation and use of the feet.  The June 2005 
VA examination report includes the findings that the 
veteran's feet showed no evidence of abnormal weight bearing, 
no achilles malalignment, no tenderness or painful motion of 
the feet, and normal gait with no functional limitations on 
standing or walking.  Given the nature of the veteran's 
disability and the total evidence of record, the Board finds 
that the veteran's bare assertion that his foot disability 
has "become worse" does not require remand for a new VA 
examination where the June 2005 VA examination report was 
adequate to evaluate the level of disability.

Finally, the Board again notes the veteran's representative's 
argument that the June 2005 VA examiner did not indicate a 
review if the claims folder.  However, in the instant case, 
the June 2005 VA examiner considered an accurate history 
given by the veteran and conducted the necessary studies and 
examination to determine the current level of disability of 
the veteran's bilateral pes planus with bunions, particularly 
in light of the criteria of DC 5276.  The Board therefore 
finds the June 2005 VA examination report and opinion to be 
adequate, despite lacking an indication of a review of the 
claims folder.  See VAOPGCPREC 20-95.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.  In reaching these 
determinations, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that any of the 
veteran's service-connected disabilities has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  The schedular 
rating criteria specifically contemplate the veteran's 
complaints that include obstruction of the nasal passage, 
functional limitations and limitation of motion of the ankle 
joints and feet, including due to pain, swelling, and 
including during flare-ups.  In the absence of such 


factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased (compensable) disability rating for residuals of 
a septorhinoplasty is denied.

An increased disability rating in excess of 10 percent for 
residuals of left ankle injury with talar spurring is denied.

An increased (compensable) disability rating for bilateral 
pes planus with bilateral bunions is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


